Citation Nr: 0022017	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for abdominal pain.

2.  Entitlement to service connection for left inner leg 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1993 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That rating decision granted service 
connection for hypertension, tinnitus and acne vulgaris, and 
assigned thereto noncompensable (0 percent) initial 
disability evaluations for each of these three conditions.  
The February 1998 rating decision also denied service 
connection for lumbar spine disorder (spondylolysis), 
bilateral hearing loss, stomach pain, and inner leg pain.  
Lastly, the February 1998 rating decision denied entitlement 
to a 10 percent disability evaluation based upon multiple, 
noncompensable, service-connected disabilities.

In February 1998, the appellant filed a timely notice of 
disagreement addressing all nine of these issues.  A 
statement of the case was then issued by the RO in March 
1999.  

In March 1999, the appellant filed his substantive appeal 
addressing solely the issues of service connection for "left 
abdominal pain" and "inner left leg pain." See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).  He 
further stated that "I never wanted to claim for . . . 
spondylolysis, lumbar spine."  Lastly, in the letter attached 
to his substantive appeal, the appellant raised additional 
claims of entitlement to service connection for left testicle 
pain and left lower back pain.

In April 1999, the appellant's claims file was transferred 
from the RO in Oakland, California, to the RO in New Orleans, 
Louisiana, pursuant to a change in his residence.

In November 1999, the RO issued a rating decision that denied 
the appellant's newly raised claims of entitlement of service 
connection for left testicular pain and lumbosacral strain 
with left radicular symptoms.  No subsequent notice of 
disagreement pertaining to these issues appears in the 
appellant's claims file. 

FINDINGS OF FACT

1.  There is no competent medical evidence of record noting a 
current diagnosis of an abdominal disorder.

2.  There is no competent medical evidence of record noting a 
current diagnosis of a leg disorder.

3.  The veteran has not presented a plausible claim for 
service connection for abdominal pain or for left inner leg 
pain.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for abdominal pain, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not presented a well-grounded claim for 
service connection for left inner leg pain, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation revealed that he served on active duty 
in the United States Air Force from November 1993 to November 
1997.   The veteran's service medical records noted some 
treatment for abdominal pain and left leg pain, however, a 
formal diagnosis of an abdominal or leg disorder was not 
indicated.

In December 1997, the veteran filed an application for 
compensation or pension, VA Form 21-526, seeking, in part, 
service connection for "stomach condition" and "inner leg 
pain."  

In January 1998, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's history of an inservice injury while working out 
with weights.  Specifically,  "when he was doing a bench 
press he felt a sharp pain in the left lower quadrant of the 
abdomen, with pain radiating posteriorly from the left 
buttock down to the left knee."   The veteran indicated that 
he was checked for a 

hernia, but none was found.  Physical examination revealed, 
in part:

Palpation over the left lower quadrant 
did not reproduce the patient's symptoms.  
Cranial nerves intact.  Light touch was 
intact over all four extremities.  Motor 
strength was 5/5 in all groups of the 
upper and lower extremities.  Deep tendon 
reflexes were 1+ in both knees and 
biceps.

The report concluded with diagnoses of: (1) spondylolysis; 
(2) hypertension; (3) acne vulgaris; and (4) tobacco use 
disorder, in remission.

In support of his claim, medical treatment reports, dated 
February 1999 to March 1999, were submitted from the VA 
medical center.  A treatment report, dated in February 1999, 
noted that the veteran's left quadrant was mildly tender to 
palpation.  An assessment of "? Hemorrhoids" was noted.  No 
diagnosis of an abdominal disorder was indicated.  A 
treatment report, dated in March 1999, noted the veteran's 
narrative history of left-sided abdominal pain developing 
after lifting weights in the service two years earlier.  The 
report further noted that the veteran's "abdominal pain 
apparently resolved after his discharge from the service," 
but that he alleges continuing left-sided low back pain.  The 
report concluded with an assessment of lumbosacral strain.  
No diagnoses of an abdominal disorder or leg disorder were 
indicated.

III. Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).   
To comply with this requirement, the Board must analyze the 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Abdominal Pain

The veteran has alleged that he currently has an abdominal 
disorder, which he originally incurred during his active duty 
service.  Accordingly, the determinative issues presented by 
this claim are: (1) whether the veteran incurred or 
aggravated an abdominal disorder during service; (2) whether 
he currently has an abdominal disorder; and if so, (3) 
whether the current disability is etiologically related to 
his active duty military service.  In order to make the claim 
plausible, medical evidence is needed to support the 
questions presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza, 7 Vet. App. at 506; 
see also Layno v. Brown, 6 Vet. App. at 470; Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  The Board also points out 
that the veteran's alleged inservice injury to his an abdomen 
(incurred while lifting weights) was not incurred in combat; 
accordingly the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this matter.

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for an abdominal disorder is plausible or 
otherwise well grounded. See Rabideau, 2 Vet. App. at 141. 

Although the veteran has alleged that he currently has an 
abdominal disorder, there is no medical evidence of record 
noting a current diagnosis for this condition.  His most 
recent VA general physical examination, performed in January 
1998, was negative for an abdominal disorder.  Specifically, 
the physical examination revealed that "palpation over the 
left lower quadrant did not reproduce the patient's 
symptoms."  A medical treatment report, dated in March 1999, 
noted that the veteran's "abdominal pain apparently resolved 
after his discharge from the service." Accordingly, there is 
no competent medical evidence of a current abdominal 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability there can be 
no claim").  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (wherein the United States Court of Appeals 
for the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).  Although the veteran's 
service medical records revealed complaints for abdominal 
pain, no diagnosis of a chronic abdominal disorder was 
indicated.  Thus, without a current diagnosis of a chronic 
abdominal disorder, the veteran's claim for service 
connection for abdominal pain must be denied.

B.  Left Inner Leg Pain

The determinative issues presented by the veteran's claim for 
service connection for left inner leg pain are: (1) whether 
the veteran had a leg disorder during service; (2) whether he 
has any current chronic leg disorder; and, if so, (3) whether 
this current disability is etiologically related to active 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for all of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza, at 506; see also Layno, 6 Vet. App. at 470; Espiritu, 
2 Vet. App. at 494-95.  The Board also points out that the 
veteran's alleged inservice left leg injury was not incurred 
in combat; accordingly the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable in this matter.

The Board has thoroughly reviewed the veteran's claims file, 
but finds no evidence of a plausible claim for service 
connection of left inner leg pain.  The medical evidence of 
record fails to show any current diagnosis of a leg disorder.  
See Brammer, 3 Vet. App. at 225 (absent "proof of a present 
disability there can be no claim").  See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (wherein the United 
States Court of Appeals for the Federal Circuit recognized as 
"rational" VA's long-standing requirement that service 
connection be granted only in cases of currently existing 
disability, even where not specifically required by statute).  
See also Franzen v. Brown, 9 Vet. App 235 (1996) (Where the 
only evidence on record to support a claim for service 
connection for hearing loss consisted of the veteran's own 
assertions, and VA examination was completely silent as to 
the possibility of service connection, the appellant had not 
submitted the required medical evidence of a well-grounded 
claim).  Although the veteran has alleged that he currently 
has left inner leg pain, there is no medical evidence of 
record noting an underlying diagnosis for this condition.  A 
leg disorder was not found during the veteran's post service 
VA general medical examination, performed in January 1998.  
Physical examination revealed +1 deep tendon reflexes in both 
knees and ankles.  Motor strength was normal in all groups of 
the lower extremities.  Even accepting the veteran's 
complaints of left inner leg pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1995).  Moreover, the veteran has presented no medical 
evidence that his current left inner leg pain is related to 
any inservice injury.  As a lay person, the veteran is not 
qualified to testify as to medical nexus. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, without a 
current diagnosis of chronic leg disorder, the veteran's 
claim for service connection for chronic leg disorder must be 
denied.  
 
The Board notes that "inner leg pain" is not itself a 
disability, and that to the extent service connection could 
be awarded for left inner leg pain, it would have to be 
attributable to an "underlying malady or condition" 
etiologically related to the appellant's service. Sanchez-
Benitez, supra; see also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).   Thus, the veteran's inservice complaints of leg 
pain, without evidence of an underlying condition, are not 
sufficient.  The appellant has not pointed to any diagnosis 
of a chronic disease in service or during an applicable 
presumption period, nor has he pointed to any evidence that 
he presently suffers from manifestations of any such chronic 
leg disorder. See Savage, supra. 

Conclusion

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim for service 
connection for an abdominal disorder or for left inner leg 
pain.  Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, they 
must be denied. See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, available 
evidence that could make his claims well grounded.  See also 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for abdominal pain is denied.

Because it is not well grounded, the veteran's claim for 
service connection for left inner leg pain is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals





 


- 11 -


